UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
DARRIN KOPKO,                         :
                                      :
                      Plaintiff,      :      19 Civ. 8094 (VM)
                                      :
     - against -                      :          ORDER
                                      :
NATIONAL RAILROAD PASSENGER CORP.,    :     REQUEST FOR STATUS UPDATE
                                      :
                      Defendant.      :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

     Upon review of the Docket Sheet of this case, the Court notes

that fact discovery was scheduled to be completed on November 20,

2020, and motions were to be filed by March 19, 2021. (See Dkt. No.

18; Minute Entry dated September 24, 2020.) The public file contains

no further entries, and no other communication with the Court has been

received. Accordingly, it is hereby

     ORDERED that the parties are directed to inform the Court within

five (5) days of the date of this Order concerning the status of this

litigation    and   the   parties’   contemplation   regarding   any   further

proceedings in this action.

SO ORDERED.


Dated:       New York, New York
             6 May 2021
                                          ________________________
                                               VICTOR MARRERO
                                                   U.S.D.J.
